Citation Nr: 0326880	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  94-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an old stress fracture of the right 
ankle and recurrent right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1977 and from September 1984 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993, December 1995 and 
January 1996 rating decisions by the San Juan, Puerto Rico 
RO.  This case was before the Board in August 1997 when it 
was remanded for additional development.

By an October 1997 statement, the veteran raised the issues 
of entitlement to service connection for fibromyalgia and 
psychiatric disability.  Since these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of an old 
stress fracture of the right ankle and recurrent right ankle 
strain, there is nothing in the record that satisfies the 
notification requirements of the VCAA, and action by the RO 
is needed to satisfy those requirements.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).  

With respect to the issues of entitlement to service 
connection for back disability and bilateral knee disability, 
the veteran contends that these disabilities were caused by 
repeated parachute jumps during service.  In the August 1997 
remand, the Board noted the veteran's private physician's 
reports that he has been treating the veteran for a 
patellofemoral syndrome, lumbosacral myositis and 
osteoarthritis of the facet joint of the lumbar spine; he 
attributed these disabilities to the veteran's parachuting 
during service.  The Board directed the RO to schedule the 
veteran for a VA orthopedic examination to determine the 
correct diagnoses for any currently present back or knee 
disability.  The examiner was to also state for the record 
the medical literature that supports or refutes the 
proposition that parachute jumping causes orthopedic injuries 
or arthritis, which may not be noticed at the time of the 
jump, and specifically note how such literature would apply 
to the jumps performed by the veteran.

Subsequently, the veteran underwent VA examinations in 
January 1998 and August 2001.  The January 1998 VA examiner 
noted x-ray findings of minimal degenerative joint disease of 
the L4 vertebra, and opined that this was related to the 
natural process of aging.  The August 2001 VA examiners noted 
findings of tenderness to palpation in the knees, limited 
range of motion of the knees with complaints of pain on 
flexion, and CT findings of straightening of the lumbar 
lordosis suggestive of muscle spasm, minimal lumbar 
spondylosis and L4-L5 and L5-S1 minimal posterior concentric 
bulging disc.  None of the VA examiners addressed the 
findings made by the veteran's private examiner, or provided 
an opinion as to the relationship between any currently 
diagnosed disability and the veteran's history of parachute 
jumping.  Therefore, the VA opinions are not responsive to 
the Board's question and are not adequate for adjudication 
purposes.

The Board also notes that the evidence of record includes 
several statements from the veteran's private physician, 
Roberto Alvarez, M.D.  Dr. Alvarez noted that the veteran has 
been diagnosed with patellofemoral syndrome, lumbosacral 
myositis and osteoarthritis of the facet joint of the lumbar 
spine; he attributed these disabilities to the veteran's 
parachuting during service.  However, the veteran's claims 
folder does not appear have been available to Dr. Alvarez for 
review. 

The development of facts includes a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the status of a 
disability is a medical determination that must be made from 
the records, without resort to independent medical judgment 
by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of an 
old stress fracture of the right ankle 
and recurrent right ankle strain, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include obtaining the VA medical opinions 
ordered below.  

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present back 
and/or knee disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and informed of the consequences 
of his failure to appear without good 
cause.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

a.  With respect to each currently 
present back disorder, as to whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service, to include parachute 
jumping.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings noted by Dr. Alvarez.

b.  With respect to each currently 
present knee disorder, as to whether it 
is at least as likely as not that the 
disorder originated in service or is 
otherwise etiologically related to any 
incident of service, to include parachute 
jumping.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings by Dr. Alvarez.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

4.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



